Title: To John Adams from Oliver Wolcott, Jr., 13 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department. July 13th. 1799.

I have the honour to transmit a Letter dated April 8th. 1799 from Nathl. Burwell Esqr. one of the Commissioners of Virginia.—This Letter was received in due season, after the date.—By the operation of a late Law of the State, a new appointment is now necessary.—I have no reason to doubt that Mr. William Fleet is a suitable character to fill the vacancy.—
I have the honour to be / very respectfully, Sir, / your mo. obedt. servt.

Oliv Wolcott